FILED
                             NOT FOR PUBLICATION                              DEC 16 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-50233

               Plaintiff - Appellee,              D.C. No. 2:07-cr-01248-JFW

   v.
                                                  MEMORANDUM *
 MIRNO PLIEGO-SANCHEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Mirno Pliego-Sanchez appeals from the 77-month sentence imposed for his

guilty-plea conviction for illegal reentry following deportation, in violation of 8

U.S.C. § 1326(a).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), Pliego-Sanchez’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                               2                                    08-50233